Citation Nr: 1031347	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-04 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

5.  Entitlement to a compensable evaluation for service-connected 
acne.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  
Service in Vietnam is evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the Veteran's claims for service 
connection for an acquired psychiatric disorder, a sleep 
disorder, arthritis, gastritis, cysts, diverticulitis and for 
entitlement to a compensable disability rating for service-
connected acne.  The Veteran disagreed and perfected an appeal.

In August 2007, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claims at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

In a November 2007 decision, the Board remanded the Veteran's 
claims for further evidentiary development.  In a July 2009 
decision, the Board denied the Veteran's claims for entitlement 
to service connection for cysts and diverticulitis, and remanded 
the remaining claims for further evidentiary development.

The issues of entitlement to service connection for a psychiatric 
disorder and a sleep disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent medical and other evidence 
supports a conclusion that the Veteran's arthritis is unrelated 
to his active duty military service.

2.  A preponderance of the competent medical and other evidence 
supports a conclusion that the Veteran's GERD is unrelated to his 
active duty military service.

3.  The Veteran's service-connected acne is not manifested by 
clinical evidence of active acne.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for arthritis is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  Entitlement to service connection for GERD is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for a compensable disability rating for service-
connected acne are not met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7828 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he suffered from arthritis and 
gastritis during service and that the conditions experienced 
during service are related to his current arthritis and GERD.  He 
also contends that he is entitled to a compensable disability 
rating for his service-connected acne.  The Board will first 
address preliminary matters and then render a decision on the 
issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claims for 
further evidentiary development.  Specifically, the Board ordered 
VBA to provide the Veteran's VA claims folder to VA physicians 
Dr. M.M. and Dr. V.P.  Dr M.M. was directed to review the 
Veteran's claims folder and provide a discussion of the Veteran's 
psychiatric history and a rationale for the nexus opinion that 
the Veteran's diagnosed depression was related to service.  Dr. 
V.P. was ordered to render an opinion whether it was as likely as 
not that any currently diagnosed arthritis and gastritis had an 
onset during the Veteran's active duty.  VBA was further directed 
to provide a dermatology examination for the Veteran to determine 
the extent and degree of severity of his service-connected acne, 
and to associate a copy of the notice provided to the Veteran 
should he fail to report to a scheduled examination.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  The record shows that the 
Veteran was provided notice and appeared at a December 2009 VA 
medical examination to determine the extent and degree of 
severity of his service-connected acne.  The record also includes 
supplemental reports that indicate the examiner's reviewed the 
Veteran's VA claims folder and provided opinions requested by the 
Board's remand.  The Board finds that VBA substantially complied 
with the July 2009 remand except to the extent that the opinion 
regarding the Veteran's psychiatric disorder and sleep disorder 
claims does not comply with Barr v. Nicholson, 21 Vet. App. 303 
(2007) and 38 U.S.C.A. § 5103A(a)(1); that issue is the subject 
of the remand order below.

With regard to the issues on appeal and for the reasons stated 
above, the Board finds that VBA substantially complied with the 
Board's July 2009 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The record reveals that the RO provided the Veteran with notice 
regarding the evidence required to establish an increased 
disability rating in a letter dated July 2004.  Essentially, the 
RO informed the Veteran that in order to establish an increased 
disability rating, the evidence must show that his service-
connected disability had gotten worse.  In addition, the July 
2004 and a February 2005 letter informed the Veteran that in 
order to establish a claim for service connection, the evidence 
must show a current disorder, the occurrence of an event, injury 
or disease during active duty service, and evidence of a 
connection between the two.  All letters informed the Veteran of 
VA's duty to assist him develop his claim by making reasonable 
attempts to obtain federal, state or private records relevant to 
his claims, and by providing a medical examination or opinion.  
Finally, in a March 2006 letter, the Veteran was informed of how 
VA determines a disability rating and an effective date in 
compliance with the Court of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, the Board finds that even if the above letter failed 
to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) 
notice, this notice problem does not constitute prejudicial error 
in this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claims after reading the above letter as well as the rating 
decision, statement of the case, and supplemental statement of 
the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

With regard to the issues on appeal, the Board finds that VA has 
also secured all available pertinent evidence and conducted all 
appropriate development.  Specifically, a review of the record on 
appeal shows that VA obtained and associated with the record all 
available and identified service treatment records, post-service 
VA and private treatment records identified by the Veteran.  The 
record also includes pertinent records from the Social Security 
Administration (SSA).

The record also shows that the Veteran was afforded VA 
examinations in connection with his claim, including those 
conducted in April 2005, June 2008, December 2008 and December 
2009.  As is discussed below, the Board finds that the 
examinations are adequate to rate the Veteran's service-connected 
disabilities.  Accordingly, with regard to the claims before the 
Board, the Board finds that there is no identified, available, 
and pertinent evidence which is not currently part of the claims 
files.  Hence, VA has fulfilled its duty to assist the Veteran in 
the prosecution of his claims and adjudication of this appeal may 
go forward.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  



Entitlement to service connection for arthritis.

Entitlement to service connection for GERD.

Because the issues present similar facts and identical law, they 
will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

As noted above, service connection requires that a claimant must 
first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability. See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte v. Brown, 10 Vet. 
App. 268 (1997).  

Analysis

The Veteran essentially contends that he had symptoms of 
arthritis during service and that those symptoms have persisted 
until the present time.  He also contends that within a year of 
leaving active duty, he began having intermittent acid reflux, 
heartburn and indigestion.  The Board will address each Shedden 
element as to each claim.

With regard to element (1), the record establishes that the 
Veteran has been diagnosed with both osteoarthritis the joints 
and GERD.  Thus, element (1) is satisfied for both claims.

With regard to element (2) and GERD, a review of the Veteran's 
service treatment records reveals that there is no clinical entry 
indicating a complaint of or treatment for acid reflux, heartburn 
or indigestion.  The Veteran's report of medical history made 
near the date of his discharge in June 1968 indicates a positive 
response to "frequent indigestion," but a negative response to 
"stomach, liver or intestinal trouble."  The handwritten note 
on the reverse side of the medical history form made by the Army 
Medical Officer states that the Veteran indicated he had 
"indigestion after being on field assignment."

The Veteran essentially testified that his problems began during 
his service in Vietnam; that the food he ate there started his 
digestion problems.  See hearing transcript at pages 8-10.  The 
record includes a February 1969 VA examiner's report indicates no 
pain regarding the digestive system, and the Veteran did not seek 
a claim for VA benefits or treatment for any digestive problems 
at that time.  

The Court has held that contemporaneous evidence has greater 
probative value than history as reported by the claimant. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994). The Court has also 
held that the Board may consider whether the Veteran's personal 
interest may affect the credibility of testimony. See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Veteran has claimed 
that he sought treatment at VA within a year of his discharge.  
The record, however, does not bear out that treatment.  Moreover, 
while indigestion was noted in the Veteran's service treatment 
records, it appears that it was limited in time and transient to 
the period after being on a field assignment.  Finally, when the 
Veteran pursued a claim only months after his discharge, there is 
no record of the kind of problems the Veteran now contends he 
experienced at the time.  After consideration of all the 
evidence, the Board finds that the Veteran's statements are not 
as probative as the contemporary records which show no GERD 
symptoms during active duty or within a year after service.  
Thus, the Board finds that element (2) is not satisfied as to the 
claim for service connection for GERD.

With regard to the claim for arthritis, the Board observes that 
upon entry into service, the medical examiner noted that the 
Veteran reported having a bout of rheumatoid arthritis in 1964 
prior to his enlistment.  The examiner noted the report, but 
indicated it was an acute episode.  The Veteran's service 
treatment records also show that he complained of arthritis 
during service, particularly in his left knee and elbow.  X-rays 
taken at the time indicated a normal left knee.  The February 
1969 VA examiner noted that the Veteran complained of a painful 
right knee with swelling, but the examination noted swelling 
below the patella of the left knee, but no diagnosis of arthritis 
was made.  In sum, the evidence supports a conclusion that the 
Veteran had no diagnosis of arthritis during service, but instead 
had symptoms of left knee and elbow soreness during service and 
within one year of service.  The Board finds that element (2) is 
satisfied with regard to the Veteran's claim for arthritis.

With regard to the claim for GERD, the Board will briefly address 
the third Shedden element.  See Luallen v. Brown, 8 Vet. App. 92, 
95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide a claim in the 
alternative].  As noted above, there must be evidence of a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  With regard to 
GERD, the Board remanded the Veteran's claim for an opinion by a 
medical health care provider regarding whether there was a causal 
relationship between the Veteran's complaints of indigestion 
during service and his currently diagnosed GERD condition.  The 
December 2009 examiner reviewed the Veteran's VA claims folder 
and had previously examined the Veteran.  After consideration of 
that evidence, the examiner opined that it was "not at least as 
likely as not that the current gastritis is related to the 
military service."  The examiner rationalized that the Veteran 
had no abdominal pain or gastritis in the military and that the 
"current gastritis had its onset after he was discharged from 
the military service."  There is no other medical opinion in the 
record.  

To the extent that the Veteran contends that his GERD condition 
is related to the symptoms he had during service and immediately 
after service, the Board observes that there is no evidence to 
show that he is competent to make such a medical opinion 
regarding such a nexus.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  For that reason, 
the Veteran's opinion has less probative value than the VA 
examiner's opinion.  For that reason, the Board finds that the 
Veteran's claim also fails and that service connection for a GERD 
is not warranted.

With regard to the Veteran's claim for arthritis, the December 
2009 VA examiner also provided a nexus opinion.  After reviewing 
the Veteran's VA claims folder, the examiner opined that it was 
"not at least as likely as not that the currently diagnosed 
arthritis is related to medical service (sic)."  The examiner 
explained that the Veteran had what was considered to be an acute 
rheumatoid arthritis condition prior to active duty.  The 
examiner noted that in 2004, the Veteran tested negatively for 
rheumatoid arthritis and was diagnosed with osteoarthritis.  
Additionally, during service the Veteran complained of pain in 
the left knee and elbow, but x-ray evidence showed a normal left 
knee which, according to the examiner, was at least as likely 
that the "arthritis the Veteran had before the service was 
temporarily aggravated in the service, as noted in the [service 
treatment record] of 03/08/68."  The examiner noted that after 
discharge, the Veteran had no joint pains until 1984.  The 
examiner further opined that the aggravated condition "was not 
permanently worsened by service beyond its natural progression."  
Again, there is no other medical opinion of record.  As above, to 
the extent the Veteran's statements can be construed to be an 
opinion showing a nexus, such an opinion has much less probative 
value than that of the December 2009 VA examiner because the 
Veteran is not competent to render a medical opinion regarding 
etiology of his current arthritis disorder.

For those reasons, the Board finds that the Veteran's claim for 
entitlement to service connection for arthritis fails.

Entitlement to a compensable evaluation for service-
connected acne.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Assignment of diagnostic code

The Veteran's service-connected acne is rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7828 [Acne].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7828 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (acne).  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7828.

Scheduler criteria

Diagnostic Code 7828 provides noncompensable disability rating 
for superficial acne (comedones, papules, pustules, superficial 
cysts) of any extent.  A 10 percent disability rating is provided 
for deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck, or; deep 
acne other than on the face and neck.  A 30 percent disability 
rating is provided for deep acne (deep inflamed nodules and pus-
filled cysts) affecting 40 percent or more of the face and neck.  
The rating official is given the option to rate the acne 
condition as disfigurement of the head, face or neck under 
Diagnostic Code 7800 or scars under Diagnostic Codes 7801, 7802, 
7803, 7804 or 7805, depending upon the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7828 (2009).

Schedular rating

The Veteran was service-connected for acne in a March 1969 rating 
decision that rated the disability as noncompensably, or 0 
percent, disabling effective the day after the Veteran was 
discharged from active duty, June 15, 1968.  The Veteran contends 
that his acne condition is worse than VA has considered.

Preliminarily, the Board observes that in a March 2010 rating 
decision, the RO granted service connection for facial scars due 
to acne, evaluating the disability as 30 percent disabling, and 
granted service connection for chest scars due to acne with a 
noncompensable disability rating.  The Board notes that the 
facial scar disability was rated under Diagnostic Code 7800 and 
the chest scars were rated under Diagnostic Code 7802.  Except as 
otherwise provided in the Rating Schedule, all disabilities, 
including those arising from a single entity, are to be rated 
separately.  See 38 C.F.R. § 4.25 (2009); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).  However, the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (2009) provides that evaluation of 
the same disability under various diagnoses is to be avoided.  
For those reasons, the Board will not rate the Veteran's acne 
disability as it pertains to evidence of scaring on the face or 
chest because they have been rated separately under the 
provisions of diagnostic codes other than Diagnostic Code 7828.
The medical evidence of record includes an October 2005 
dermatology examination report stating that the Veteran's acne 
onset and course "is intermittent, non-worsening."  The 
examiner reported no superficial cysts, deep inflamed nodules or 
pus-filled cysts were observed.  A December 2008 VA examiner's 
report that states that the Veteran's acne disability was 
intermittent and "non-worsening."  The examiner noted there was 
no evidence of comedones, papules, pustules, superficial cysts, 
deep inflamed nodules or pus-filled cysts.  Similarly, a January 
2010 VA examiner assessed the Veteran's scaring caused by acne, 
but noted that the Veteran "does not have active acne on exam 
today."  The examiner did not see evidence of comedones, 
pustules, superficial cysts, deep inflamed nodules or pus-filled 
cysts.  

The only other evidence of record regarding the Veteran's skin 
during the pendency of the claim is an April 2005 VA dermatology 
report that states the Veteran complained of an itchy rash that 
he had never before experienced and which started about three 
weeks before the April examination.  The diagnosis was pityriasis 
rosa.  Clearly, the condition was not related to the Veteran's 
service-connected acne.  The Board notes that the April 2005 
dermatology note does not indicate that active acne was observed 
by the examiner or that the Veteran complained of that condition.

As stated above, Diagnostic Code 7828 provides for a 10 percent 
disability rating when there is medical evidence of "deep acne 
(deep inflamed nodules and pus-filled cysts) affecting less than 
40 percent of the face and neck, or; deep acne other than on the 
face and neck."  In this case, active acne was not observed by 
any VA examiner.  In both relevant VA examinations, nothing 
approaching deep inflamed nodules and pus-filled cysts was seen 
by the examiners.  For those reasons, the Board finds that the 
medical evidence does not meet the rating criteria for any 
compensable disability rating under Diagnostic Code 7828, 
including those of 10 or 30 percent disabling.  Thus, a 
compensable disability rating is for service-connected acne is 
not warranted.



 Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  The Court further observed that when 
a claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred within 
that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran's most recent claim for an increased disability 
rating for service-connected acne was filed in June 2004. In this 
case, therefore, the relevant time period is from June 2003 to 
the present. At all times, the assigned noncompensable disability 
rating remained unchanged. In essence, the evidence of record, to 
include the both VA examination reports as well other VA medical 
treatment reports, indicates that the Veteran's service-connected 
acne has remained essentially unchanged.  That is, throughout the 
period, there were no clinical findings of active acne sufficient 
to justify the assignment of a higher or lower rating.  
Accordingly, there will be no staged ratings assigned.

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2008).  An exceptional 
case includes factors such as marked interference with employment 
or frequent periods of hospitalization that render impracticable 
the application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App, 111 (2008), the Court outlined a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, as discussed above, the Board has found that the 
symptomatology of the Veteran's service-connected acne is 
specifically contemplated under the ratings criteria and further 
finds that the Veteran's disability picture has been contemplated 
by the ratings schedule.  Since the available schedular 
evaluations adequately contemplate the Veteran's level of 
disability and symptomatology, the second and third questions 
posed by Thun become moot.  Nevertheless, the Board briefly notes 
that the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 38 
C.F.R. § 3.321(b)(1).  In this case, there is no indication that 
the Veteran has required frequent hospitalizations for his 
disability.  In addition, although the Veteran has claimed he is 
not able to be employed for his service-connected acne 
disability.




ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for GERD is denied.

Entitlement to a compensable disability rating for service-
connected acne is denied.


REMAND

Entitlement to service connection for an acquired 
psychiatric disorder.

Entitlement to service connection for a sleep disorder.

Reasons for remand

The Court has held that once VA undertakes the effort to provide 
an examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make 
reasonable efforts to assist in obtaining evidence necessary to 
substantiate a claim for benefits pursuant to 38 U.S.C.A. § 
5103A(a)(1) includes providing an examination that is adequate 
for rating purposes.  It is incumbent upon the rating official to 
ensure that a diagnosis or condition is described and supported 
in sufficient detail for evaluation purposes.  See 38 C.F.R. § 
4.2 (2009).  The Board has twice requested examinations and 
opinions regarding the etiology of the Veteran's claimed 
psychiatric disorder.  

The record includes the December 2008 psychiatric examination 
that states, in pertinent part, the examiner's diagnosis: "brief 
recurrent depression of which his sleep impairment is a part."  
The examiner continued: "It is also my opinion that his 
depression is as likely as not related to the Veteran's active 
military service."  No explanation was provided by the examiner 
regarding how she reached her opinion that the Veteran's 
psychiatric condition was connected with his military service.  
Indeed, the July 2009 Board remand required the examiner to 
"review the evidence of record and furnish a detailed discussion 
of the Veteran's documented psychiatric history and assertions, 
and specifically include references to and discussion of the 
service medical records, and the post-service February 1969 VA 
examination report, Dr. G.S.'s October 1990 examination report, 
and the June 2004 mental health examination conducted in 
connection with the Veteran's claim for SSA disability 
benefits."  The remand also stated that the examiner "should 
set forth the complete rationale" for her December 2008 opinion.  

In an addendum dated December 16, 2009, the examiner stated her 
rationale was "based on no documentation of psychiatric problems 
prior to military service, no documentation in the service record 
of psychiatric problem, the Veteran's report of sleep disturbance 
during the service, depression immediately after discharge, and 
recurrent depression since."  She further stated that her 
opinion included the "benefit of the doubt" and was "based on 
the finding that prior to military service, he had no 
difficulties, immediately after the service he did."

The Board has the responsibility to weigh and assess the evidence 
of record when it adjudicates a claim. See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion that the examiner reaches. The 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." See Bloom v. West, 12 Vet. 
App. 185, 187 (1999). As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

The Board first finds that the December 2009 addendum does not 
substantially comply with the terms of the July 2009 remand 
order.  The examiner did not fully explain her opinion in light 
of the evidence highlighted for her by the Board.  As discussed 
above, compliance with remand instructions is neither optional 
nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Stegall Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

Second, the Board finds that the VA examiner's nexus opinion is 
inherently inconsistent with the documented record and appears to 
rely exclusively on the statements of the Veteran regarding 
experiences of depression during and immediately after service.  
This is exemplified in the statement that she provided the 
Veteran with the "benefit of the doubt."  This means that her 
opinion is based on her assessment that the Veteran is credible.  
If the examiner is going to accept the Veteran's rendition of 
facts as the basis for her opinion, then she must explain why it 
is more trustworthy than the documentary evidence which may 
indicate a total lack of evidence of psychiatric problems during 
and immediately after service.  This area is more within the 
province of the fact-finder than the examiner.

The Board is aware that psychiatric examinations require 
assessments of the patient's version of their experiences.  The 
Board views the role of the examiner to explain in layperson's 
terms how any discrepancies or differences between documented 
evidence and the patient's statements can be or not be 
reconciled.  That is the request that was made by the Board in 
the July 2009 remand.  The Board finds that the resulting 
December 2009 explanation is confusing and does not meet the 
requirements of the Court's holding in Barr. 

Finally, the issue of a sleep disorder seems to be a part of the 
Veteran's psychiatric condition and is, therefore, intertwined 
with the resolution of the issue of service connection for an 
acquired psychiatric disorder.  For that reason, the issue is 
remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[the prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should not 
be subject to piecemeal decision-making or appellate litigation].



Accordingly, the case is REMANDED for the following action:

1.  VBA shall provide the Veteran with a 
written request seeking whether he has had 
any further treatment for his sleep disorder 
or his psychiatric disorder since December 
2009.  Any records identified shall be 
associated with the Veteran's VA claims 
folder. 

2.  After completion of the foregoing, VBA 
shall arrange for psychological evaluation of 
the Veteran.  After review of the Veteran's 
history contained in the claims folder, an 
interview with the Veteran and administration 
of any diagnostic testing deemed to be 
appropriate, the examining psychologist shall 
provide a report which contains diagnosis(es) 
pursuant to DSM-IV.  The examiner should 
comment as to whether the Veteran's sleep 
disorder is as likely as not a component of 
any diagnosed disorder.  If the examiner is 
unable to provide such an opinion without 
resort to mere speculation, the examiner 
shall state the reasons why that is the case. 
The examiner's written report shall be 
associated with the Veteran's VA claims 
folder.
      
3.  Following the foregoing, VBA shall 
arrange for review of the file by a 
psychiatrist who is not Dr. M.M., the 
psychiatrist who has provided previous 
opinions in this claim.  After reviewing the 
Veteran's VA claims folder, the examiner 
shall provide an opinion regarding the 
etiology of a diagnosed psychiatric disorder, 
and shall specifically address whether the 
Veteran's diagnosed disorder was at least as 
likely as not incurred during or aggravated 
by the Veteran's active duty service.  The 
examiner shall comment as to whether the 
Veteran's sleep disorder is a separate 
disorder or is a component of any diagnosed 
psychiatric disorder.  If the examiner deems 
it to be necessary, an examination of the 
Veteran should be scheduled.  If the examiner 
cannot provide a requested opinion without 
resort to mere speculation, the examiner 
shall state the reasons why that is the case.  
The examining physician's opinion shall be 
associated with the Veteran's VA claims 
folder.

4.  Thereafter, VBA must readjudicate the 
issue on of the Veteran's entitlement to 
service connection for an acquired 
psychiatric disorder on a de novo basis.  If 
the decision remains unfavorable to the 
Veteran, a supplemental statement of the case 
should be prepared, and the Veteran and his 
representative should be provided an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


